On Rehearing.
By their eighteenth proposition of error on rehearing, appellees assert that we are in error in rendering a personal judgment against appellee Mrs. Clara Singleton. If our opinion is subject to this construction, it should be corrected, for a personal judgment against Mrs. Singleton would be without support.
Appellees have carefully briefed their motion, both by reference to the record and by a review of the adjudicated cases. But after giving our best consideration to the different points presented by the motion, we think they should all be overruled, except as above indicated.